DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	This Office Action is responsive to the amendment filed on 04/07/2021.	
3.	Claims 1, 4-6, 8-11, 13-15 are pending. Claims 1, 4-6, 8-11, 13-15 are under examination on the merits. Claims 1, 13 are amended. Claims 2-3, 12 are cancelled. Claim 7 is previously cancelled.
4.	The objections and rejections not addressed below are deemed withdrawn.
5.	Applicant's arguments filed 04/07/2021 have been fully considered but they are not persuasive, thus claims 1, 4-6, 8-11, 13-15 stand rejected as set forth in Office action dated 01/08/2021 and further discussed in the Response to Arguments below.  

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1, 4, 8-11, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Takeyama et al. (US Pub. No., 2012/0295199 A1; hereinafter “Takeyama”) in view of Wang et al. (US Pub. No., 2017/0250322 A1; hereinafter “Wang”). 
	
	Regarding claims 1, 4,15: Takeyama teaches a curable composition (Page 1, [0001]), comprising an epoxy compound (A) of formula (1) (Page 2, [0021]; Page 21, Claim 1), an acid generator (C) of formula (A-1)(Page 10, [0075]; Page 10, [0080]; Page 21, Claim 4), wherein the epoxy compound (A) has two or more epoxy groups, and comprises a cyclic structure other than 2/ZnS. and ZnS/AglnS2 solid solution/ZnS, 
wherein the quantum dots (B) are surface-modified or are not surface-modified, and wherein an average particle size of the quantum dots (B) is 0.5 nm or more and 15 nm or less, and an average thickness of a shell of the quantum dots (B) is 0.4 nm or more and 2 nm or less.
However,  Wang teaches an optical film useful in a display device comprising core-shell quantum dots (Page 2, [0017]) which are either surface-modified (Page6, [0064]-[0067]) or are not surface-modified, wherein an average thickness of a shell of the quantum dots (B) is 0.4 nm or more and 2 nm or less (Page 7, [0081]; Page 8, [0088]) such as a green IP core of 1.8 diameter coated with ZnSe and ZnS, wherein the shell structure results in a total particle diameter of 6.23 nm.  A green InP core of 1.8 nm diameter coated with ZnSe and ZnS provides a particle size with a measured mean particle diameter of 5.9 nm (Page 8, [0094]) with benefit of providing a film  within a display, exhibit high color gamut, high energy efficiency, and a  narrow full width at half maximum at individual wavelength emissions (Page 1, [0002]; Page 8, [0090]-[0092]).
In an analogous art of a curable composition for a light-emitting display element panel, comprising the optical film for a light-emitting display element, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the curable composition by Takeyama, so as to include a quantum dots (B) which are either surface-modified or are not surface-modified, and wherein an average particle size of the quantum dots (B) is 0.5 nm or more and 15 nm or less, and an average thickness of a shell of the quantum dots (B) is 0.4 nm or more and 2 nm or less as taught by Wang, and would have been motivated to do so with reasonable expectation that this would result in providing a film  within a display, exhibit high color gamut, high energy efficiency, 

	Regarding claim 8: Takeyama teaches a film comprising a cured product of the curable composition (Page 21, [0156])

	Regarding claim 9: Takeyama teaches an optical film for a light-emitting display element, comprising the film  (Page 21, [0156]).

	Regarding claim 10: Takeyama teaches a light-emitting display element panel, comprising the optical film for a light-emitting display element  (Page 21, [0156]).

	Regarding claim 11: Takeyama teaches a light-emitting display equipped with the light-emitting display element panel (Page 21, [0156]). 

8.	Claims 5-6, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Takeyama et al. (US Pub. No., 2012/0295199 A1; hereinafter “Takeyama”) in view of Wang et al. (US Pub. No., 2017/0250322 A1; hereinafter “Wang”) as applied to claim 1 above, and further in view of  Shiota et al. (WO 2016/047784 A1, equivalent to US Pub. No., 2017/0305848 A1; hereinafter “Shiota”). 

Regarding claims 5-6,14: The disclosure of Takeyama  in view of Wang is adequately set forth in paragraph 7 above and is incorporated herein by reference. Takeyama  in view of Wang does not expressly teach the curable composition comprising as the sulfonium salt a sulfonium salt represented by one of the formula (c1)-(c6), preferably the formula (c1), wherein the monovalent anion represented by the X- is a boron-containing anion represented by the x1cBY4-c-, wherein, Rx1 represents a phenyl group in which at least part of hydrogen atoms are substituted with a halogen atom or an electron withdrawing group, and Y represents a halogen atom, and c represents an integer from 1 to 4. 
However, Shiota teaches a novel sulfonium salt having high sensitivity with respect to active energy rays, a photoacid generator including the sulfonium salt, and a photosensitive composition containing the photoacid generator (Page 1, [0008]), wherein the sulfonium salt a sulfonium salt represented by one of the formula (c1)-(c6) (Page 1, [0011]) t0 Page 2, [0012]; Page 29, Claim 1) preferably the formula (c1) as shown below (Page 25, [0281]), wherein the monovalent anion represented by the X- is a boron-containing anion represented by the following formula: Rx1cBY4-c-, wherein, Rx1 represents a phenyl group in which at least part of hydrogen atoms are substituted with a halogen atom or an electron withdrawing group, and Y represents a halogen atom, and c represents an integer from 1 to 4 (Page 4, [0046]-[0048]) with benefit of providing a novel sulfonium salt having high sensitivity to active energy rays, a photoacid generator including the sulfonium salt, and a photosensitive composition containing the photoacid generator (Page 1, [0009]). 


    PNG
    media_image1.png
    193
    250
    media_image1.png
    Greyscale

In an analogous art of a curable composition for a light-emitting display element panel, comprising the optical film for a light-emitting display element, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the photoacid generator in the curable composition by Takeyama, so as to include the curable composition comprising as the sulfonium salt a - is a boron-containing anion represented by the following formula: Rx1cBY4-c-, wherein, Rx1 represents a phenyl group in which at least part of hydrogen atoms are substituted with a halogen atom or an electron withdrawing group, and Y represents a halogen atom, and c represents an integer from 1 to 4 as taught by Shiota, and would have been motivated to do so with reasonable expectation that this would result in providing a novel sulfonium salt having high sensitivity to active energy rays, a photoacid generator including the sulfonium salt, and a photosensitive composition containing the photoacid generator as suggested by Shiota (Page 1, [0009]). 

9.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Takeyama et al. (US Pub. No., 2012/0295199 A1; hereinafter “Takeyama”) in view of Wang et al. (US Pub. No., 2017/0250322 A1; hereinafter “Wang”) as applied to claim 1 above, and further in view of  Kameyama et al. (WO 2017/164238 A1, equivalent to EP3434709 A1; hereinafter “Kameyama”) or  McGary Jr. et al. (US Pat. No.3,247,283; hereinafter “McGary”).

Regarding claim 13: The disclosure of Takeyama  in view of Wang is adequately set forth in paragraph 7 above and is incorporated herein by reference. Takeyama  in view of Wang does not expressly teach the epoxy compound (A) compound represented by the formula (a1-2) is a compound represented by the formula (a1-2-1). 
However, Kameyama teaches a curable composition comprising: an epoxy compound represented by the following Formula (1 ) (Page 21, lines 1-25), preferably an epoxy compound as shown below (Page 23, lines 15, 45) with benefit of providing to dramatically improve the heat resistance of a cured product obtained therefrom, as well as to decrease a reduction in
weight upon curing the curable composition to an extremely low level (Page 4, [0009]). 

    PNG
    media_image2.png
    170
    327
    media_image2.png
    Greyscale
                      
    PNG
    media_image3.png
    89
    188
    media_image3.png
    Greyscale


Alternatively, McGary teaches a curable epoxide composition (Col. 1, lines 13-18) comprising dicyclopentadiene diepoxide (Col. 6, lines 15-31) with benefit of providing curable compositions and resins which are uses of hard, tough resins of high heat distortion values in industrial applications wherein load carrying capabilities at high temperatures are required. Uses of this kind include hot fluid carrying conduits, high temperature tools and dies, minor structural parts and high temperature electrical insulation for high speed aircraft and the like (Col. 7, lines 43-49).
In an analogous art of a curable composition for a light-emitting display element panel, comprising the optical film for a light-emitting display element, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the epoxy compound in the curable composition by Takeyama, so as to include the epoxy compound (A) comprises compounds selected from the group consisting of compounds represented by the following formulae (a1-1), (a1-2), (a1-3), (a1-4), (a1-5) and (a1-7), preferably (a1-2-1) as taught by Kameyama, and would have been motivated to do so with reasonable expectation that this would result in providing to dramatically improve the heat resistance of a cured product obtained therefrom, as well as to decrease a reduction in weight upon curing the curable composition to an extremely low level as suggested by Kameyama (Page 4, [0009]). 
In an analogous art of a curable composition for a light-emitting display element panel, comprising the optical film for a light-emitting display element, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the epoxy compound in the curable composition by .

Response to Arguments
10.	Applicant's arguments filed 1, 4-6, 8-11, 13-15 have been fully considered but they are not persuasive.
	In response to the Applicant’s argument regarding unexpected results, Examiner agrees that Applicant’s proffered evidence of Examples 1-3 in Table 1 of the Specification, is insufficient to establish unexpected results for claims. Whether an invention has produced unexpected results is a question of fact. In re Mayne, 104 F.3d 1339, 1343 (Fed. Cir. 1997). "[T]here is no hard and-fast rule for determining whether evidence of unexpected results is sufficient to rebut a prima facie case of obviousness." Kao Corp. v. 7 Appeal 2017-004282 Application 13/877,156 Unilever US., Inc., 441 F.3d 963, 970 (Fed. Cir. 2006); see also In re Dillon, 919 F.2d 688, 692-93 (Fed. Cir.1990) ("[e]ach situation must be considered on its own facts."). However, a party asserting unexpected results as evidence of nonobviousness has the burden of proving that the results are unexpected. In re Geisler, 116 F.3d 1465, 1469-70 (Fed. Cir. 1997). Such burden requires Applicant to proffer factual evidence that actually shows unexpected results relative to the closest prior art, see In re Baxter Travenol Labs., 952 F.2d 388, 392 (Fed. Cir. 1991), and that is reasonably commensurate in scope with the protection sought by claim 1, In re Grasselli, 713 F.2d 731, 743 (Fed. Cir. 1983); In re Clemens, 622 F.2d 1029, 1035 (CCPA 1980); In re Hyson, 453 F.2d 764, 786 (CCPA 1972). "[I]t is not enough to show that results are obtained which differ from those obtained in the prior art: that difference must be shown to be an unexpected difference." In re Klosak, 455 F.2d 1077, 1080 (CCPA 1972). The extent of the showing relied upon by Applicant  also must reasonably support the entire scope of the claims at issue. See In re Harris, 409 F.3d 1339, 1344 (Fed. Cir. 2005).
The applicant needs to show that his invention is actually different from and unexpectedly better than the prior art, see In re Best, 195 USPQ 430, 433,434 (CCPA 1977). The applicant is invited to submit any declaration under 37 CFR 1.132 to overcome the rejection based upon reference applied under 35 U.S.C. 103 (a) as set forth in this Office action to compare their invention product (i.e., a curable composition) and show the product is actually different from and unexpectedly better than the teachings of the recited references. No declaration under 37 CFR 1.132 in this regard has been presented.

11.	Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner Information
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M.. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
04/13/2021